Exhibit 10.1

 

SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This Second Amendment to Revolving Credit and Term Loan Agreement (this “Second
Amendment”) is made and entered into as of the 14th day of April, 2005, by and
among Continental Materials Corporation, a Delaware corporation (“Borrower”),
LaSalle Bank National Association, a national banking association, as
administrative agent and as a lender (LaSalle in its capacity as administrative
agent referred to in this Agreement as “Agent” and in its capacity as a lender
as “LaSalle”) and Fifth Third Bank (Chicago), a Michigan banking corporation, as
a lender (“Fifth Third”) (LaSalle and Fifth Third are each referred to
individually in this Second Amendment as a “Lender” and collectively as the
“Lenders”).

 

W I T N E S S E T H:

 

Whereas, prior hereto, Lenders provided certain loans, extensions of credit and
other financial accommodations to Borrower pursuant to (a) that certain
Revolving Credit and Term Loan Agreement dated as of September 5, 2003, as
amended by that certain First Amendment to Revolving Credit and Term Loan
Agreement dated as of May 29, 2004, each by and among Lenders, Borrower and
Agent (collectively, the “Credit Agreement”), and (b) the other documents,
agreements and instruments referenced in the Credit Agreement or executed and
delivered pursuant thereto;

 

Whereas, Borrower desires Lenders to increase the principal amount of the Term
Loan by $12,500,000 to fund Borrower’s repurchase of its stock (collectively,
the “Additional Financial Accommodations”); and

 

Whereas, Lenders are willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this Second
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein, and other good and
valuable consideration, the receipt and sufficiency of such consideration is
hereby acknowledged, the parties hereto hereby agree as set forth in this Second
Amendment.

 

I.              Definitions:

 

A.            Use of Defined Terms.  Except as expressly set forth in this
Second Amendment, all terms which have an initial capital letter where not
required by the rules of grammar are defined in the Credit Agreement.

 

B.            Amended Definitions.  Effective as of the date of this Second
Amendment, Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Applicable LIBOR Margin” and “Total Commitment Amount” and
substituting therefor the following, respectively:

 

--------------------------------------------------------------------------------


 

“Applicable LIBOR Margin” for purposes of determining the interest rate on:

 

(i)            a Revolving LIBOR Loan, shall mean (a) prior to the first
quarterly adjustment pursuant to clause (b) of this subparagraph (i), 1.25% (the
“Normal Revolving LIBOR Margin”); and (b) the Normal Revolving LIBOR Margin as
modified by quarterly adjustments (such adjusted Normal Revolving LIBOR Margin,
the “Applicable Revolving LIBOR Margin”) determined based upon the ratio of
Borrower’s consolidated Funded Debt (measured on the date of the calculation) to
EBITDA (calculated on a rolling four quarters basis) as follows:

 

If Funded Debt to EBITDA is:

 

Applicable Revolving LIBOR Margin is:

 

Greater than or equal to 2.50 to 1.0

 

2.00

%

 

 

 

 

Less than 2.50 to 1.0 and greater than or equal to 2.00 to 1.0

 

1.75

%

 

 

 

 

Less than 2.00 to 1.0 and greater than or equal to 1.5 to 1.0

 

1.50

%

 

 

 

 

Less than 1.50 to 1.0

 

1.25

%

 

(ii)           a Term LIBOR Loan, shall mean (a) prior to the first quarterly
adjustment pursuant to clause (b) of this subparagraph (ii), 1.50% (the “Normal
Term LIBOR Margin”); and (b) the Normal Term LIBOR Margin as modified by
quarterly adjustments (such adjusted Normal Term LIBOR Margin, the “Applicable
Term LIBOR Margin”) determined based upon the ratio of Borrower’s consolidated
Funded Debt (measured on the date of the calculation) to EBITDA (calculated on a
rolling four quarters basis) as follows:

 

If Funded Debt to EBITDA is:

 

Applicable Term LIBOR Margin is:

 

Greater than or equal to 2.50 to 1.0

 

2.25

%

 

 

 

 

Less than 2.50 to 1.0 and greater than or equal to 2.00 to 1.0

 

2.00

%

 

 

 

 

Less than 2.00 to 1.0 and greater than or equal to 1.5 to 1.0

 

1.75

%

 

 

 

 

Less than 1.50 to 1.0

 

1.50

%

 

Not later than twenty (20) days after the Agent’s receipt of the quarterly
financial statements required by Section 6.2(a) hereof for each of Borrower’s
fiscal quarters,

 

2

--------------------------------------------------------------------------------


 

accompanied by a certificate of the chief accounting officer or Treasurer of
Borrower reflecting the ratio of Borrower’s Funded Debt to EBITDA for the period
of the four fiscal quarters ending on the same date, Agent will determine
whether such financial information indicates that the change in the ratio would
justify a change in the Applicable LIBOR Margin and shall then notify Borrower
and the Lenders of such determination and of any change in the Applicable LIBOR
Margin resulting therefrom. Any change in the Applicable LIBOR Margin, and in
the rate of interest applicable to LIBOR Loans resulting therefrom, shall be
effective as of the first day of the month after the Agent provides notice to
Borrower and the Lenders of any change in the Applicable LIBOR Margin, and with
such new Applicable LIBOR Margin to continue in effect until the effectiveness
of the next re-determination thereof. Any determination by Agent of the ratio of
Borrower’s Funded Debt to EBITDA shall be conclusive and binding upon Borrower
and the Lenders provided that it has been made reasonably and in good faith,
absent manifest error. If Borrower fails to timely submit the quarterly
financial statements and certificate referred to above, the rate of interest
applicable to LIBOR Loans as of the next determination date of the Applicable
LIBOR Margin shall be determined and based upon the Default Rate.

 

“Total Commitment Amount” means Thirty-One Million and no/100 Dollars
($31,000,000.00).

 

C.            New Definitions.  Effective as of the date of this Second
Amendment, Section 1.1 is hereby amended by adding the following new definitions
thereto in appropriate alphabetical order:

 

“Additional Commitment – Term Loan” shall mean each such amount set forth below
across from the name of each Lender:

 

Lender

 

Amount

 

LaSalle

 

$

7,500,000

 

Fifth Third

 

$

5,000,000

 

 

“Additional Commitment – Term Loan Draw Date” shall mean the date upon which the
portion of the Term Loan represented by the Additional Commitment – Term Loan is
advanced, in whole or in part, by Lenders to Borrower.

 

“Applicable Prime Rate Margin” for purposes of determining the interest rate on:

 

(i)            a Revolving Prime Rate Loan, shall mean zero percent (0%); and

 

(ii)           a Term Prime Rate Loan, shall mean (a) prior to the first
quarterly adjustment pursuant to clause (b) of this subparagraph (ii), 0% (the
“Normal Term Prime Rate Margin”); and (b) the Normal Term Prime Rate Margin as
modified by quarterly adjustments (such adjusted Normal Term Prime Rate Margin,
the “Applicable Term Prime Rate Margin”) determined based upon the ratio of
Borrower’s consolidated Funded

 

3

--------------------------------------------------------------------------------


 

Debt (measured on the date of the calculation) to EBITDA (calculated on a
rolling four quarters basis) as follows:

 

If Funded Debt to EBITDA is:

 

Applicable Term Prime Rate Margin is:

 

Greater than or equal to 2.50 to 1.0

 

0.25

%

 

 

 

 

Less than 2.50 to 1.0 and greater than or equal to 2.00 to 1.0

 

0

%

 

 

 

 

Less than 2.00 to 1.0 and greater than or equal to 1.5 to 1.0

 

0

%

 

 

 

 

Less than 1.50 to 1.0

 

0

%

 

Not later than twenty (20) days after the Agent’s receipt of the quarterly
financial statements required by Section 6.2(a) hereof for each of Borrower’s
fiscal quarters, accompanied by a certificate of the chief accounting officer or
Treasurer of Borrower reflecting the ratio of Borrower’s Funded Debt to EBITDA
for the period of the four fiscal quarters ending on the same date, Agent will
determine whether such financial information indicates that the change in the
ratio would justify a change in the Applicable Prime Rate Margin and shall then
notify Borrower and the Lenders of such determination and of any change in the
Applicable Prime Rate Margin resulting therefrom. Any change in the Applicable
Prime Rate Margin, and in the rate of interest applicable to Prime Rate Loans
resulting therefrom, shall be effective as of the first day of the month after
the Agent provides notice to Borrower and the Lenders of any change in the
Applicable Prime Rate Margin, and with such new Applicable Prime Rate Margin to
continue in effect until the effectiveness of the next re-determination thereof.
Any determination by Agent of the ratio of Borrower’s Funded Debt to EBITDA
shall be conclusive and binding upon Borrower and the Lenders provided that it
has been made reasonably and in good faith, absent manifest error. If Borrower
fails to timely submit the quarterly financial statements and certificate
referred to above, the rate of interest applicable to Prime Rate Loans as of the
next determination date of the Applicable Prime Rate Margin shall be determined
and based upon the Default Rate.

 

II.            Amendment to Credit Agreement.  Effective as of the date of this
Second Amendment, the Credit Agreement is hereby amended as follows:

 

A.            Additional Term Loan Funding.  Sections 2.4 and 2.5 of the Credit
Agreement are hereby amended by deleting Sections 2.4 and 2.5 in their entirety
and substituting therefor the following:

 

4

--------------------------------------------------------------------------------


 

“2.4         TERM LOAN.

 

Prior hereto, each Lender, severally and not jointly, lent to Borrower, and
Borrower borrowed from each Lender, the amount of each Lender’s Commitment -
Term Loan (the “Original Term Loan”), which Original Term Loan has an
outstanding principal balance of $8,500,000.00 as of April 14, 2005.  Subject to
the terms and conditions of this Agreement, each Lender, severally and not
jointly, agrees to lend to Borrower, and Borrower agrees to borrow from each
Lender, up to the amount of each Lender’s Pro Rata Share of the Additional
Commitment - Term Loan (the Original Term Loan, together with such Additional
Commitment - Term Loan is the “Term Loan”).  The Additional Commitment - Term
Loan shall be funded in a single draw which shall be made after April 14, 2005,
but on or before September 30, 2005.  The proceeds of the Additional Commitment
- Term Loan may and shall be used solely for the purpose of repurchasing
Borrower’s capital stock, which repurchase shall occur not later than September
30, 2005.  Borrower shall provide Lender written notice of its intention to make
the draw on the Additional Commitment - Term Loan and the amount of such draw
not less than five (5) business days prior to the proposed date of funding the
Additional Commitment – Term Loan.  Any amount of the Term Loan repaid may not
be reborrowed.

 

2.5           TERM.

 

(A)          The Term Loan shall be evidenced by term notes (collectively the
“Term Note”), substantially in the form of Exhibit B, with appropriate
insertions, dated as of April 14, 2005, payable to the order of each Lender, in
the current principal amount of each Lender’s Pro Rata Share of the Term Loan. 
Prior to the Additional Commitment – Term Loan Draw Date or if the Additional
Commitment – Term Loan is not funded for any reason, the principal balance of
the Term Loan is payable in thirteen (13) quarterly principal payments as
follows: (a) five (5) quarterly payments in the amount of $500,000 each, due on
the last day of each fiscal quarter beginning June 30, 2005 and continuing
through and including June 30, 2006, and (b) eight (8) quarterly payments in the
amount of $750,000 each, due on the last day of each fiscal quarter beginning
September 30, 2006 and continuing through and including June 28, 2008.

 

(B)           Provided the Additional Commitment - Term Loan Draw Date is on or
before June 30, 2005, then, on and after the Additional Commitment – Term Loan
Draw Date, the principal balance of the Term Loan is payable in twenty-four (24)
quarterly principal payments as follows: (a) four (4) quarterly payments in the
amount of $750,000 each, due on the last day of each fiscal quarter beginning
June 30, 2005 and continuing through and including March 31, 2006, (b) sixteen
(16) quarterly payments in the amount of $875,000 each, due on the last day of
each fiscal quarter beginning June 30, 2006 and continuing through and including
March 31, 2010, and (c) four (4) quarterly payments in the amount of $1,000,000
each, due on the last day of each fiscal quarter beginning June 30, 2010 and
continuing through and including March 31, 2011.

 

5

--------------------------------------------------------------------------------


 

(C)           Provided the Additional Commitment - Term Loan Draw Date is after
June 30, 2005, but on or before September 30, 2005, then, on and after the
Additional Commitment – Term Loan Draw Date, the principal balance of the Term
Loan is payable in twenty-four (24) quarterly principal payments as follows: (a)
one (1) payment in the amount of $1,000,000, due on September 30, 2005, (b) two
(2) quarterly payments in the amount of $750,000 each, due on December 31, 2005
and March 31, 2006, (c) sixteen (16) quarterly payments in the amount of
$875,000 each, due on the last day of each fiscal quarter beginning June 30,
2006 and continuing through and including March 31, 2010, and (d) four (4)
quarterly payments in the amount of $1,000,000 each, due on the last day of each
fiscal quarter beginning June 30, 2010 and continuing through and including
March 31, 2011.

 

(D)          If the Additional Commitment – Term Loan is not fully funded, Term
Loan principal payments shall be made as set forth in (B) or (C) above, as
applicable, until such time as the Term Loan is paid in full.”

 

B.            Prime Interest Rate.  Section 3.1(a) of the Credit Agreement is
hereby amended by deleting Section 3.1(a) in its entirety and substituting
therefor the following:

 

“(a)         Prime Rate Loans.  Each Prime Rate Loan made by the Lenders shall
bear interest on the unpaid principal amount thereof from the date such Loan is
made until maturity (whether by acceleration or otherwise) or conversion to a
LIBOR Loan at a rate per annum equal to the sum of the Applicable Prime Rate
Margin from time to time in effect plus the Prime Rate.”

 

C.            Manner of Borrowing.  Section 4.2 of the Credit Agreement is
hereby amended by deleting Section 4.2 in its entirety and substituting therefor
the following:

 

“4.2         MANNER OF BORROWING.

 

Borrower shall give the Agent irrevocable written or telephonic notice (a
“Borrowing Notice”) by 11:00 a.m., Chicago, Illinois time, (a) on the date at
least two (2) Business Days prior to the date of each requested Borrowing of
LIBOR Loans, and (b) on the date of any requested Borrowing of Prime Rate Loans.
Each such notice shall specify the proposed date of Borrowing, which must be a
Business Day, the aggregate amount of the requested Borrowing, the type of Loans
to comprise such Borrowing and, if such Borrowing is to be comprised of LIBOR
Loans, the Interest Period applicable thereto. The Agent will then promptly
notify the Lenders in writing or by telephone (which such notice in the case of
Fifth Third, if it relates to Revolving Credit Loan Borrowings constituting
Prime Rate Loans, may be made before or after LaSalle has funded its Pro Rata
Share of such requested Loans) and, if such notice requests the Lenders to make
LIBOR Loans, the Agent shall give notice to Borrower and to the Lenders of the
interest rate applicable thereto promptly after the Agent has made such
determination. The Lenders, on the date of Borrowing any Revolving Credit Loan,
shall each remit their Pro Rata Share of any requested Revolving Credit Loan to
Borrower’s account maintained with Agent, except to the extent such Borrowing is
either a reborrowing, in whole or in

 

6

--------------------------------------------------------------------------------


 

part, of the principal amount of an outstanding Borrowing of Loans (a “Refunding
Borrowing”) or an L/C Refinancing Borrowing, in which case each Lender shall
record the Loan made by it as a part of such Refunding Borrowing or L/C
Refinancing Borrowing, as the case may be, on its books or records or on a
schedule to the appropriate Note, and shall effect the repayment, in whole or in
part, as appropriate, of its maturing Loan or reimbursement obligation through
the proceeds of such new Loan.  At the time LaSalle has made a Revolving Credit
Loan, Fifth Third shall fund its Pro Rata Share of such Revolving Credit Loan
and the obligation to remit to LaSalle on such day its Pro Rata Share of the
Revolving Credit Loan shall be absolute and irrevocable. Each Borrowing from the
Lenders under this Agreement shall be made in accordance with each Lender’s Pro
Rata Share of the Commitment - Revolving Credit, Commitment - Term Loan and
Additional Commitment – Term Loan.  Each payment and prepayment made by Borrower
shall be made to the Lenders in accordance with each Lender’s Pro Rata Share of
the respective amounts of the Loans outstanding immediately prior to such
payment or prepayment.  Unless Borrower notifies the Agent to the contrary, upon
the expiration of any Interest Period for a LIBOR Loan, such LIBOR Loan shall
automatically convert to a Prime Rate Loan.  Each LIBOR Loan shall mature and
become due and payable by Borrower on the last day of the Interest Period
applicable thereto.”

 

D.            Financial Covenants.  At all times prior to the Additional
Commitment – Term Loan Draw Date, or, if either (i) the portion of the Term Loan
represented by the Additional Commitment – Term Loan is not funded for any
reason, or (ii) the cost of Borrower’s stock repurchased with the proceeds of
the Additional Commitment – Term Loan is $2,000,000 or less as of September 30,
2005, the financial covenants set forth in Section 6.4 of the Credit Agreement
shall remain unchanged.  If the cost of Borrower’s stock repurchased with
proceeds of the Additional Commitment - Term Loan is greater than $2,000,000 but
less than $12,000,000, as of September 30, 2005, Lenders and Borrower shall
renegotiate in good faith the financial covenants set forth in Section 6.4 of
the Credit Agreement based upon the actual amount borrowed under the Additional
Commitment - Term Loan.  If Lenders and Borrower are unable to agree upon the
new financial covenants on or before October 31, 2005, then the financial
covenants set forth in Section 6.4 of the Credit Agreement shall remain
unchanged.  Effective upon the Additional Commitment – Term Loan Draw Date,
provided neither subsection (i) nor (ii) of this paragraph D. are applicable and
the cost of Borrower’s stock repurchased with proceeds of the Additional
Commitment - Term Loan is $12,000,000 or more as of September 30, 2005, Section
6.4 of the Credit Agreement shall be amended by deleting Section 6.4 in its
entirety and substituting therefor the following:

 

“6.4         FINANCIAL REQUIREMENTS.

 

Unless at any time both Lenders shall otherwise expressly consent in writing,
until all of the obligations of Borrower under this Agreement and the Notes are
fully paid and performed, Borrower shall:

 

(a)           Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage
Ratio, determined as of July 2, 2005 and as of the end of each fiscal quarter
thereafter, in all instances for the period of the four fiscal quarters then
ending, to be less than 1.1 to

 

7

--------------------------------------------------------------------------------


 

1.0;

 

(b)           Current Ratio.  Not permit the ratio of Borrower’s consolidated
current assets to current liabilities determined as of the end of each fiscal
quarter of Borrower’s fiscal year, to be less than 1.50:1.0;

 

(c)           Tangible Net Worth.  Not permit Borrower’s consolidated Tangible
Net Worth to be less than (i) $24,000,000 as of July 2, 2005, or October 1,
2005, or (ii) $24,000,000 plus fifty percent (50%) of Borrower’s cumulative
consolidated net income (disregarding cumulative consolidated net loss) for all
periods from and after January 1, 2005, in each case calculated as of December
31, 2005, and as of the last day of each calendar quarter thereafter.

 

(d)           Leverage Ratio.  Not permit Borrower’s ratio of (i) consolidated
Funded Debt as of the end of each fiscal quarter of Borrower’s fiscal year, to
(ii) EBITDA for the Measurement Period ending as of the last day of such quarter
calculated on a rolling four (4) quarters basis, to exceed (i) 3.25 to 1.0 as of
July 2, 2005 or October 1, 2005, (ii) 3.00 to 1.0 as of December 31, 2005, April
1, 2006, July 1, 2006, or September 30, 2006, (iii) 2.75 to 1.0 as of December
30, 2006, March 31, 2007, June 30, 2007, or September 29, 2007, or (iv) 2.50 to
1.0 as of December 29, 2007, or as of the end of any fiscal quarter thereafter.”

 

E.             Capital Structure and Dividends.  Section 6.7 of the Credit
Agreement is hereby amended by deleting Section 6.7 in its entirety and
substituting therefor the following:

 

“SECTION 6.7       CAPITAL STRUCTURE AND DIVIDENDS.

 

Neither Borrower nor any Subsidiary shall purchase or redeem, or obligate itself
to purchase or redeem, any shares of Borrower’s capital stock, of any class,
issued and outstanding from time to time, provided, however, that Borrower may,
(a) on or before September 30, 2005, purchase an amount of Borrower’s capital
stock in a total amount not to exceed $12,500,000 in the aggregate from the
proceeds of the Additional Commitment – Term Loan (as determined for the period
beginning April 14, 2005 and ending on September 30, 2005), (b) purchase an
amount of Borrower’s capital stock in a total amount not to exceed $2,000,000 in
the aggregate from funds other than the proceeds of the Additional Commitment -
Term Loan (as determined for the period beginning April 14, 2005 and ending on
the Termination Date), or (c) declare or pay any dividend (other than dividends
payable in its own common stock or to Borrower) or make any other distribution
in respect of such shares other than to Borrower.  Borrower shall continue to
own, directly or indirectly, the same (or greater) percentage of the stock of
each Subsidiary that it held on the date of this Agreement, and no Subsidiary
shall issue any additional securities other than to Borrower.

 

F.             Tender Offers and Going Private.  Section 6.10(b) of the Credit
Agreement is hereby amended by deleting Section 6.10(b) in its entirety and
substituting therefor the following:

 

8

--------------------------------------------------------------------------------


 

“(b)         Tender Offers and Going Private.  Neither Borrower nor any
Subsidiary shall use (or permit to be used) any proceeds of the Loans to acquire
any security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or any regulations or rulings
thereunder.  Notwithstanding the forgoing, Borrower may use the proceeds of the
Additional Commitment - Term Loan to repurchase shares of Borrower’s capital
stock, provided that (i) Borrower files all appropriate documentation with the
Securities and Exchange Commission, (ii) Borrower complies with all state and
federal laws relating to such repurchase, and (iii) Borrower provides Lender
with any documentation requested by Lender relating to the foregoing.”

 

G.            Set-Off.  Section 10.12 of the Credit Agreement is hereby amended
by deleting Section 10.12 in its entirety and substituting therefor the
following:

 

“SECTION 10.12            SET-OFF.

 

At any time after an Event of Default or at any time after any liabilities owed
to either Lender under any Loan Document becomes past due, and without notice of
any kind, any account, deposit or other indebtedness owing by either Lender to
Borrower, and any securities or other property of Borrower delivered to or left
in the possession of either Lender or its nominee or bailee, may be set- off
against and applied in payment of any obligation hereunder (whether as Loans or
Letters of Credit), whether due or not.  The Lenders hereby agree that if either
shall, through the exercise of any right of counterclaim, set-off, banker’s
lien, or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest due with respect to its participation in the Loans that
is greater than the proportion received by the Lenders in respect of the
aggregate amount of principal and interest due with respect to its Pro Rata
Share in the Loans, the party receiving such proportionately greater payment
shall remit to the other Lender an amount necessary to maintain each Lender’s
Pro Rata Share of the Commitment - Revolving Credit, Commitment - Term Loan or
Additional Commitment – Term Loan, so that all such recoveries of principal and
interest with respect to all Loans and Letters of Credit shall be on a pro rata
basis.

 

H.            Schedule I.  The Credit Agreement is hereby amended by deleting
Schedule I attached to the Credit Agreement and substituting therefor Schedule I
attached to this Second Amendment.

 

III.           Conditions Precedent. Lenders’ obligation to provide the
Additional Financial Accommodations to Borrower is subject to the full and
timely performance of the following covenants prior to or contemporaneously with
the execution of this Second Amendment:

 

A.            Borrower executing and delivering, or causing to be executed and
delivered to Agent and Lenders, the following documents, each of which shall be
in form and substance acceptable to Agent and Lenders:

 

9

--------------------------------------------------------------------------------


 

(i)            A fully executed original of a Company General Certificate
executed and delivered by Borrower to Agent and Lenders;

 

(ii)           A fully executed original of a Term Note for each Lender in the
principal amount of such Lender’s Pro-Rata Share of the sum of the current
outstanding Term Loan, plus the Additional Commitment – Term Loan.

 

(iii)          A fully executed original Reaffirmation of Guaranties executed
and delivered to Agent and Lenders by each of the Borrower’s Subsidiaries that
executed the Subsidiary Guaranties; and

 

(iv)          such other agreements, documents and instruments as Agent or
Lenders may reasonably request;

 

B.            No Event of Default or Unmatured Event of Default exists under the
Credit Agreement, as amended by this Second Amendment, or the other Loan
Documents;

 

C.            No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Agent prior to the date hereof shall be
pending or known to be threatened against Borrower and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Agent is likely to materially and adversely affect the financial
position or business of Borrower or the capability of Borrower to pay its
obligations and liabilities to Lenders; and

 

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of
Borrower’s most recently delivered financial statements to Agent and Lenders.

 

IV.           Conflict.  If, and to the extent, the terms and provisions of this
Second Amendment contradict or conflict with the terms and provisions of the
Credit Agreement, the terms and provisions of this Second Amendment shall govern
and control; provided, however, to the extent the terms and provisions of this
Second Amendment do not contradict or conflict with the terms and provisions of
the Credit Agreement, the Credit Agreement, as amended by this Second Amendment,
shall remain in and have its intended full force and effect, and Lenders,
Borrower and the Agent hereby affirm, confirm and ratify the same.

 

V.            Severability.  Wherever possible, each provision of this Second
Amendment shall be interpreted in such manner as to be valid and enforceable
under applicable law, but if any provision of this Second Amendment is held to
be invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this Second Amendment, the balance of which shall
remain in and have its intended full force and effect.  Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision shall be deemed to be modified so as to be valid and
enforceable to the maximum extent permitted by law.

 

10

--------------------------------------------------------------------------------


 

VI.           Reaffirmation.  Borrower hereby reaffirms and remakes all of its
representations, warranties, covenants, duties, obligations and liabilities
contained in the Credit Agreement, as amended hereby.

 

VII.          Fees, Costs and Expenses.

 

A.            Contemporaneously herewith, Borrower agrees to pay to the Agent
for the ratable benefit of the Lenders a fully-earned, non-refundable loan fee
in the amount of $37,500.  Lenders shall divided [sic] such fee based upon each
Lender’s Pro-Rata Share of the Additional Commitment – Term Loan.

 

B.            Borrower agrees to pay, upon demand, all fees, costs and expenses
of Lenders, including, but not limited to, reasonable attorneys’ fees, in
connection with the preparation, execution, delivery and administration of this
Second Amendment and the other agreements, documents and instruments executed
and delivered in connection herewith or pursuant hereto.

 

VIII.        Choice of Law.  This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Illinois, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law as to all matters, including matters of validity, construction, effect,
performance and remedies.

 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

In Witness Whereof, Lenders, Borrower and Agent have caused this Second
Amendment to be executed and delivered by their duly authorized officers as of
the date first set forth above.

 

 

 

 

 

 

 

Continental Materials Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

 

 

 

 

 

Joseph J. Sum, Vice President

 

 

 

 

 

 

 

 

 

 

 

 

LaSalle Bank National Association,

 

 

 

 

 

as Agent and a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Henry Munez

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fifth Third Bank (Chicago),

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Susan M. Kaminski

 

 

 

 

 

 

Its:

Susan M. Kaminski, Vice President

 

12

--------------------------------------------------------------------------------


 

Schedule I

Lenders’ Total Commitment Amount

 

Lender

 

Total Commitment Amount

 

Pro Rata Share

 

Total

 

$

(31,000,000

)

 

 

 

 

 

 

 

 

LaSalle Bank National Association

 

$

18,600,000

 

60.00

%

 

 

 

 

 

 

Fifth Third Bank (Chicago)

 

$

12,400,000

 

40.00

%

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------